Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10-11 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2018/0234983 to Matsumoto and U.S. Patent Pub. U.S. Patent Pub. 2008/0298275 to De Sousa.

Regarding claims 1 and 13, Matsumoto teaches a wireless communication apparatus (eNB 200 in Fig. 6) comprising:
processing circuitry 
(see controller 230 and connected receiver 220 in Fig. 6) configured to observe interference radio waves (see Fig. 8 as described in section [0095]); and 
(see controller 230 connected to transmitter 210 in Fig. 6) configured to transmit a broadcast signal including interference information indicative of status of the 
the wireless communication apparatus functions as one of a plurality of wireless base stations included in a wireless communication system (see eNB 200 in Fig. 6 which is a wireless base station, as recited). 

Regarding the amendments to claim 1, which now recite “and control a strength of transmitting the broadcast signal on a basis of the status of the interference radio waves, wherein the strength of transmitting the broadcast signal is controlled such that the larger the amount of the interference radio waves, the lower the strength of transmitting the broadcast signal”, see for example section [0145] of Matsumoto, which teaches “The physical coverage can be extended or narrowed by increasing or decreasing transmission power of the eNB 200. For example, the eNB 200 receiving strong interference narrows its own coverage.”  Therefore, as this narrowing does not explicitly “lower the power of the broadcast channel”, De Sousa is added. 
In an analogous art, De Sousa teaches a wireless system where each base station measures interfering signals from other base stations and adjusts it’s broadcast signal accordingly.  See for example, sections [0070] and [0073], which teach that the size of the cell is determined by the base station pilot signal power and handovers between base station cells is also based on interference, thereby some base station pilots are increased and some decreased (as recited) in order to avoid interference (referred to as “pilot pollution” in section [0076]).  

Therefore, as Matsumoto and De Sousa teach detecting interference and reducing power (and/or narrowing coverage) due to received base station signal strengths and interference signals, and as De Sousa teaches controlling the strength of the base station pilot signal (based on detected interference), it would have been obvious to modify Matsumoto with the base station signal strength control of De Sousa, as section [0073] teaches the advantages of doing this to avoid interference and congestion, etc.  

Regarding claim 2, which recites “wherein the interference information includes a strength of the interference radio waves”, see sections [0082] to [0084], which teach that the measured interference signals of Matsumoto are reported using RSSI (received signal strength indicator), as recited.  

Regarding claim 10, which recites “wherein the processing circuitry is configured to control the strength of transmitting the broadcast signal on a basis of the status of the interference radio waves at those of the wireless base stations that are nearby”, as the detected interfering signals in Matsumoto and De Sousa are “nearby”, these references teach this feature, as recited.

processing circuitry is configured to receive the broadcast signal from the other wireless base stations”, see Fig. 9 of Matsumoto, which shows one base station (eNB 200-1) receiving broadcasted interference information from another eNB 200-2, as recited.  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto and De Sousa as applied to claim 1, and further in view of U.S. Patent Pub. 2013/0201848 to Kazmi.  

Regarding claim 3, which recites “wherein the interference information includes a distribution of the strength of the interference radio waves”, as Matsumoto does not explicitly teach a distribution of the strength of the interfering signal, Kazmi is added. 
In an analogous art, Kazmi teaches a wireless system, which transmits interference information.  See for example, dependent claim 39 of Kazmi, which teaches “wherein the interference information comprises at least one of a number of interfering radio nodes or interfering cells, time-frequency resources associated with interfering transmissions, received signal strength of at least one interferer, a type of interfering signals or channels”.  Therefore, each of the received data which indicates the amount of interference strength for each type of signal forms (or may be interpreted as) a “distribution” of the strength for each interfering wave, as recited. 
Therefore, as both Matsumoto and Kazmi teach providing interference information and as Kazmi explicitly teaches the distribution of power/strength for each type of interfering signal, it would have ben obvious to modify Matsumoto with the 
Regarding claim 4, which recites “wherein the interference information includes a type of the interference radio waves”, see the type of signal in dependent claim 39 of Kazmi, as recited. 
Regarding claim 5, which recites “wherein the interference information includes the strength of each of the types of the interference radio waves”, as described above in the rejection of claims 3-4, see the strength in dependent claim 39 of Kazmi, as recited.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto and De Sousa as applied to claim 1, and further in view of Kazmi or U.S. Patent Pub.  2011/0170437 to Zhou. 

Regarding claim 6, which recites “wherein the interference information indicates status of the interference radio waves on each of sub-channels”, although Matsumoto teaches in section [0044] of OFDM, which includes multi-carriers or sub-channels, Kazmi or Zhou are added.
As described above, Kazmi teaches that the amount of interference on each type of channel is reported an dependent claim 39 mentions “time-frequency resources associated with interfering transmissions”, where “time/frequency resources” are sub-channels.  Also in an analogous art, Zhou teaches a wireless system where each base station measures interfering signals on each sub-channel (see the Abstract and claim 1). 

Regarding claim 7, which recites “wherein the processing circuitry is further  configured to control the sub-channel for use on a basis of the status of the interference radio waves on each sub-channel”, as described above, Kazmi/Zhou adjust the communication channels based on the interference of each of the sub-channels. 


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto and De Sousa as applied to claim 1, and further in view of U.S. Patent Pub. 2017/0086211 to Sahin. 

Regarding claim 12, which recites “wherein the broadcast signal includes a beacon frame based on IEEE 802.11 standard”, as the beacon frame shown in Fig. 3 of Matsumoto is not an 802.11 frame, Sahin is added.  
In an analogous art, Sahin teaches a wireless system, which transmits interference information.  See for example, sections [0055] to [0057], [0074] and [0117], which describe interference reports in 802.11 frames.  
Therefore, as both Matsumoto and Sahin teach the conventionality of beacons broadcasting the strength of measured interference information to other wireless nodes, .

Claims 14 and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Matsumoto in view of U.S. Patent Pub. 2012/0289231 to Balachandran and U.S. Patent Pub. 2007/0135125 to Kim. 

Regarding claim 14, Matsumoto teaches a wireless communication apparatus comprising (see UE 100-1 in Fig. 8):

processing circuitry configured to receive from a plurality of wireless base stations a broadcast signal including interference information indicative of status of interference radio waves, wherein 
the wireless communication apparatus functions as a wireless terminal station (see Fig. 8 UE100-1 and the processing circuitry).
Regarding the newly recited amendment of: 
“selects the connection destination on a basis of the interference radio wave amount in a case where the difference in reception strength between the strongest wireless base station and the other wireless base stations is smaller than a first threshold value and where the difference in interference radio wave amount between the strongest wireless base station and the other wireless base stations is equal to or larger than a second threshold value”, 

Regarding the phrase “in the case of…”, this phrase does not positively require that the conditions of this case are “determined” by the apparatus.  The current claim language only requires that this case may exist (and/or may exist in the prior art).  It is also noted that it is not clear (or positively recited) which destination is chosen based on the case/conditions which exist.  
Therefore, the only positively recited feature of the new claim language is the “selects the connection destination on a basis of the interference radio wave amount”, which is performed by Matsumoto.  However, for compact prosecution purposes, these cases/conditions (which may “exist”), while not given full patentable weight, are addressed by the Balachandran and Kim references below. 
Therefore, regarding the first condition that “the difference in reception strength between the strongest wireless base station and the other wireless base stations is smaller than a first threshold value”, Balachandran is added.

Regarding the second condition that “the difference in interference radio wave amount between the strongest wireless base station and the other wireless base stations is equal to or larger than a second threshold value”, Kim is added. 
 In an analogous art, Kim teaches a wireless device which performs handovers and selects cells based on detected interference signal strengths.  As described in section [0065], Kim teaches that a selected (highest cell’s) interference is compared to another cell’s (recited “other wireless base stations”) interference and the difference is compared and determined to be larger than a preset threshold.  
Therefore, as all of Matsumoto, Balachandran and Kim teach the conventionality of performing handovers using highest signal strength and interference parameters, and as Balachandran and Kim teach the first and second “cases/conditions” respectfully, it would have been obvious to one of ordinary skill to modify the UE in Matsumoto to determine if these conditions are met and to make the handover decision based on these conditions, for the reasons as described in all these references, which is that the highest signal strength may not be the best handover candidate if interference is too great for that highest ranked candidate, as conventionally known. 

processing circuitry is further configured to observe interference radio waves, wherein the communication control section selects the connection destination on a basis of the status of the observed interference radio waves”, see above and sections [0134] to [0135] of Matsumoto teach selecting the base station based on the interfering strength.  

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646